Name: Commission Regulation (EC) No 1308/97 of 7 July 1997 closing an invitation to tender for the supply of cereals as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  Asia and Oceania
 Date Published: nan

 8 . 7. 97 I EN Official Journal of the European Communities No L 179/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1308/97 of 7 July 1997 closing an invitation to tender for the supply of cereals as food aid HAS ADOPTED THIS REGULATION: Article 1 For lot A of the Annex to Regulation (EC) No 1096/97 the invitation to tender is closed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas, by Regulation (EC) No 1096/97 (2), the Commission issued an invitation to tender for the supply of cereals as food aid; whereas the conditions of the supply, as regards lot A should be reviewed and the in ­ vitation to tender for this lot should consequently be closed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5. 7. 1996, p . 1 . 2) OJ No L 158 , 17. 6 . 1997, p. 33 .